UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 23, 2012 BROADVIEW INSTITUTE, INC. (Exact name of Registrant as Specified in its Charter) Minnesota (State or Other Jurisdiction of Incorporation) 0-8505 41-0641789 (Commission File Number) (IRS Employer Identification No.) 8147 Globe Drive Woodbury, Minnesota55125 (Address of Principal Executive Offices and Zip Code) (651) 332-8000 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The Annual Meeting of the Broadview Institute, Inc. shareholders was held on August 23, 2012 in Woodbury, Minnesota.Proxies for the Annual Meeting were solicited pursuant to Regulation 14A under the Securities Exchange Act of 1934, there was no solicitation in opposition to management’s nominees, and the following persons were elected directors of the Company to serve until the next annual meeting of the shareholders and until their successors shall have been duly elected and qualified: Nominee Votes For Votes Abstained Broker Non-Vote Robert Kramarczuk James Redpath Terry Myhre Norm Winer Roger Kuhl SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 28, 2012 BROADVIEW INSTITUTE, INC. By: /s/Kenneth J. McCarthy Kenneth J. McCarthy Chief Financial Officer
